        Case 9:19-cr-00014-DLC Document 130 Filed 06/11/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                                                                          FILED
                     FOR THE DISTRICT OF MONTANA                          JUN 11 2020
                          MISSOULA DIVISION
                                                                          Cler.k, U.S Courts
                                                                          D1stnct Of Montana
                                                                          Missoula Division
UNITED STATES OF AMERICA,                           CR 19-14--M-DLC

                        Plaintiff,

vs.                                                       ORDER

DANIEL BRIAN BURKE,

                        Defendant.


      Before the Court is the United States' Opposed Motion to Contact the Jury

Foreperson. (Doc. 128.) The Court does not see a meaningful distinction between

the United States' proposal and an improper request "to interview jurors to

discover what was the course of deliberation." Smith v. Cupp, 457 F .2d 1098,

1100 (9th Cir. 1972).

      Accordingly, IT IS ORDERED that the motion (Doc. 128) is DENIED.

      DATED this I I-Ht day of June, 2020.




                                                /IIIHt(,~
                                             Dana L. Christensen, District Judge
                                             United States District Court




                                         1
